Filed 8/31/21




                             CERTIFIED FOR PUBLICATION

                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                              FOURTH APPELLATE DISTRICT

                                      DIVISION THREE


 BARBARA GREEN et al.,

      Plaintiffs and Respondents,                      G057950

          v.                                           (Super. Ct. No. 30-2017-00958866)

 HEALTHCARE SERVICES, INC.,                            OPINION

      Defendant and Appellant.




                  Appeal from a judgment of the Superior Court of Orange County, Ronald
L. Bauer, Judge. Affirmed.
                  Horvitz & Levy, Andrea L. Russi and Robert H. Wright; Horton,
Oberrecht, Kirkpatrick & Martha, Kimberly S. Oberrecht and Carolyn A. Mush for
Defendant and Appellant.
                  Strassburg, Gilmore and Wei, Justin K. Strassburg, William R. Gilmore,
Adam R. Lugo; Esner, Chang & Boyer, Stuart B. Esner, Holly N. Boyer, Shea S. Murphy
for Plaintiffs and Respondents.
              Barbara Green (Barbara) filed this wrongful death action after her son
Jeffrey Green (Green) jumped from the roof of drug rehabilitation treatment facility
                                     1
Anaheim Lighthouse (Lighthouse), and ended his life. Lighthouse appeals from the
judgment following a jury verdict in Barbara’s favor. Specifically, it asserts the trial
court committed reversible error by refusing to instruct the jury Green’s suicide was a
superseding cause of harm and on premises liability. It also claims the judgment must be
reversed because the court improperly allowed opinion testimony by an undisclosed
rebuttal expert. We find no error and affirm the judgment.
                                          FACTS
I. Green’s Addiction Treatment at Lighthouse
              Lighthouse is a nonmedical residential detoxification and treatment facility.
It is an unlocked, voluntary facility.
              In his initial intake telephone call with Lighthouse’s salesperson Laura
Kurz prior to his admission, Green said he needed to get off the methadone and he
wanted to live, but not like this. He stated: “‘Every once in a while, it crosses my mind
to end my life, but I want to live.’” Kurz said she often hears this kind of statement
because she is usually talking to people on the worst day of their life. Green also told her
his father had committed suicide a couple of years before. Green was 33 years old at the
time of his admission to Lighthouse. Green had been addicted to oxycontin since age 16,
and been taking a high dose of methadone since age 27.
              Green’s family was present for his intake interview at Lighthouse. No one
suggested Green was suicidal, and Green stated he had no suicidal thoughts. In his
depression assessment questionnaire, Green responded he had no thoughts of killing
himself. Green completed a “no harm contract” where he agreed he was not going to
harm himself or attempt suicide.


1
              Lighthouse does business as Healthcare Services, Inc.

                                              2
              Andrew Jonas, a marriage and family therapist intern, assessed Green upon
his arrival. Jonas asked Green about suicide, any history of self-harm, and any desire to
hurt himself or end his life. Green told Jonas he had no current or prior thoughts of
suicide, hurting himself, or ending his life. Jonas classified Green as “no safety risk”
because his only risk factor was a prior family suicide.
              At trial, the experts disagreed whether Lighthouse should have admitted
Green as a patient. Plaintiffs’ expert, Dr. Michel Sucher, opined Green should have been
in a medically managed detoxification (detox) program. Lighthouse’s expert, Dr. Mace
Beckson, testified Green did not need to be hospitalized for medical detox. He opined an
opiate detox for a person who is otherwise young and healthy does not need to be in a
hospital setting.
II. Green Completes Detox and Transfers to Rehabilitation Treatment
              Green entered Lighthouse and began detox, which is housed in a separate
facility than where patients undergo rehabilitation treatment. Six days after Green began
detox, he reported “‘detox was great.’” The detox staff person perceived Green’s mood
as good. Green was proud of himself and in “no type of distress.”
              Prior to Green’s transfer from detox to treatment, Mirela Elena Casapu, a
marriage and family therapist intern, met with him. She noted that Green was anxious
and exhibiting withdrawal symptoms, but he denied any suicidal ideation.
              Lighthouse’s treating physician, Dr. Michael Bishara, decided to transfer
Green from the detox program to the rehabilitation treatment program. Green did not ask
to delay the transfer. At trial, the experts disagreed whether Lighthouse should have
transferred Green.
              After Green was transferred to treatment, he handed Casapu a note that
read: “Temp I feel better[.] Im barely holding on[.] [M]y moms name is Barb Green her
# is on the computer system also Garry is my brother his # & my other brother Joe



                                             3
Green[.] If you could give them a call to tell them I made it through detox. I cant believe
it. If you could let them know I love them[.] Ive got a ways to go but Im hanging tough.
I am taking subsol [sic] 3 times a day[.] I would like to extend taking it as long as the
doctor will allow even if its through the end of treatment[.] [¶] If I leave the clinic can
you tell the police clinic Im suicidal to hold me.”
                 After receiving the note, Casapu immediately informed the program
director, program administrator, and program coordinator. She also called the
supervising clinical psychologist, Dr. Preet Joneja. Joneja instructed Casapu to assess
Green and call the psychiatric emergency team if needed.
                 Casapu, who had performed at least 40 prior suicide assessments, spent one
hour with Green and performed a suicide risk assessment. Casapu again noted that Green
was anxious and experiencing severe withdrawal symptoms. At this meeting he reported
having thought about suicide previously, but denied ever attempting suicide and denied
any suicidal ideation. Casapu asked Green about his note, specifically about the part
referencing “[i]f I leave the clinic can you tell the police . . . Im suicidal to hold me.”
Green responded that “‘this is not now.’” After she met with Green for about an hour,
Casapu concluded he was not suicidal and did not call the psychiatric emergency team.
                 Based on Casapu’s assessment, Joneja directed that someone check on
Green every 30 minutes. This meant someone had to have visual contact with Green and
record these observations every 30 minutes. Casapu left work around 6:00 p.m. and
while she testified she told another staff member to check on Green, there is no indication
that occurred.
                 Green’s assessment with Casapu ended around 5:30 p.m., and shortly
thereafter, Green seemed anxious and was seen pacing outside the medication room.
Green declined three offers for anxiety medication. At Green’s request, he was allowed
to call his brother. A staff member testified Green told his brother everything was okay,
and he should not worry.

                                               4
              At trial, the experts disagreed about the cause of Green’s suicide. Barbara’s
expert, Sucher, stated if Green had gotten the proper level of care, “he would [not] have
killed himself or been in a situation where he could have killed himself.” Sucher opined
Green’s suicide was preventable and was the result of his intolerable withdrawal
symptoms. Sucher questioned the conclusions by the marriage and family therapist
interns, Jonas and Casapu, that Green was not suicidal.
              Lighthouse’s expert, Dr. Mace Beckson, testified it is difficult to predict
suicide with any accuracy. He noted that Green had not previously been suicidal.
Beckson testified Green showed no indication of severe mental illness, and that Green’s
note was not a suicide note. He explained that a person normally writes a suicide note to
be found after death, but here Green handed the note to a staff member. Green’s act was
not consistent with an intent to commit suicide. In contrast, the statement in the note
about suicide was conditional: “‘If I leave the clinic, can you tell the police I’m suicidal,
to hold me.’” Beckson stated that Green was likely struggling with whether to stay at
Lighthouse and wanted to set up a “fail-safe plan.”
III. Green Jumps from Rehabilitation Facility’s Roof
              Lighthouse Executive Director, Chuck Richardson, saw Green at
approximately 6:10 p.m. Green told Richardson he was excited to transfer to treatment.
Richardson had no concerns that Green was suicidal.
              At about the same time, staff member Bernard Finks gave Green his dose of
detox medication. Green told Finks he wanted to go to group therapy at 6:30 p.m. David
Fairweather, a support staff member, checked on Green at 6:25 p.m. Fairweather told
Green that group therapy started in five minutes and Green responded, “‘okay.’”
              Sadly, Green jumped from the roof at 6:39 p.m. While there was no video
footage of Green climbing onto the roof, one of the facility’s cameras showed Green
falling. He died from his injuries shortly thereafter.



                                              5
IV. Procedural History
              Barbara filed this action against Lighthouse, Casapu, Bishara, and Joneja.
The operative complaint alleged claims for wrongful death, negligence, negligent hiring
and supervision, intentional and negligent infliction of emotional distress, and intentional
and negligent misrepresentation.
              Prior to trial, the court granted Lighthouse’s motion for nonsuit on
Barbara’s claims for negligent hiring and supervision, intentional and negligent infliction
of emotional distress, and intentional and negligent misrepresentation. Only the wrongful
death and negligence claims proceeded to trial.
              The jury found Lighthouse was negligent and its negligence was a
substantial factor in causing harm to Barbara. The jury also determined Green was
negligent and his negligence was a substantial factor in causing harm to Barbara.
V. Jury Instructions
              Lighthouse requested the trial court instruct the jury regarding the defense
of superseding cause and submitted a proposed instruction based on CACI No. 432, as
modified only to reflect case-specific information regarding the parties: “Lighthouse and
. . . Casapu claim that they are not responsible for Barbara[’s] harm because of the later
misconduct of . . . Green. To avoid legal responsibility for the harm, . . . Lighthouse and
. . . Casapu must prove all of the following: [¶] 1. That . . . Green’s conduct occurred
after the conduct of . . . Lighthouse and . . . Casapu; [¶] 2. That a reasonable person
would consider . . . Green’s conduct highly unusual or an extraordinary response to the
situation; [¶] 3. That . . . Lighthouse and . . . Casapu did not know and had no reason to
expect that . . . Green would act in a wrongful manner; and [¶] 4. That the kind of harm
resulting from . . . Green’s conduct was different from the kind of harm that could have
been reasonably expected from . . . Lighthouse and . . . Casapu’s conduct.”




                                              6
              The trial court declined to instruct the jury regarding the defense of
superseding cause. It concluded the defense did not apply because Lighthouse was a
cause of Barbara’s harm.
              Lighthouse also requested CACI jury instructions Nos. 1000 to 1003 and
1011 regarding the elements of a premises liability claim, a property owner’s duties, the
factors relevant to show a property owner’s reasonable care, and the requirements for
showing constructive notice and knowledge of a dangerous condition of property. The
court declined to provide the instructions based on Barbara’s counsel’s representation
that he would not argue these issues to the jury.
              During closing argument, Barbara’s trial counsel argued the danger of
allowing roof access and noted Green went over a railing to get on the roof. Counsel
stated Lighthouse’s chief executive officer (C.E.O.) told the Commission on
Accreditation of Residential Facilities (C.A.R.F.): “‘We cannot barricade access to the
roof because the fire department won’t allow us to.’” Counsel told the jury that was not
true. Lighthouse’s trial counsel objected as “improper argument from counsel,” which
the trial court overruled.
VI. Jury Verdict and Motion for New Trial
              The jury found Casapu not negligent. The jury found Bishara negligent but
determined his negligence was not a substantial factor in causing harm. The jury found
Lighthouse negligent. It allocated the fault 65 percent to Lighthouse and 35 percent to
Green. The jury awarded $1.7 million for past damages and $2.2 million for future
damages. Following the verdict, Lighthouse moved for a new trial, which the trial court
denied.




                                             7
                                         DISCUSSION
I. Alleged Instructional Errors
                Lighthouse asserts this court should order a new trial because the trial court
failed to instruct the jury on the superseding cause defense and premises liability. Each is
discussed in turn below.
                “A party is entitled upon request to correct, nonargumentative instructions
on every theory of the case advanced by [them] which is supported by substantial
evidence.” (Soule v. General Motors Corp. (1994) 8 Cal.4th 548, 572.) When evaluating
instructional error, we ““‘must assume that the jury might have believed the evidence
upon which the [cause of action or defense of] the losing party was predicated.’””
(Strouse v. Webcor Construction, L.P. (2019) 34 Cal.App.5th 703, 713-714 (Strouse);
Ash v. North American Title Co. (2014) 223 Cal.App.4th 1258, 1277 [“We review the
evidence most favorable to the applicability of the requested instruction”].)
                ““‘That is not to say, however, that a failure properly to instruct a jury is
necessarily or inherently prejudicial.’” [Citation.] ‘[T]here is no rule of automatic
reversal or “inherent” prejudice applicable to any category of civil instructional error,
whether of commission or omission. A judgment may not be reversed for instructional
error in a civil case “unless, after an examination of the entire cause, including the
evidence, the court shall be of the opinion that the error complained of has resulted in a
miscarriage of justice.” [Citation.] . . . [¶] Instructional error in a civil case is prejudicial
“where it seems probable” that the error “prejudicially affected the verdict.’” [Citation.]
‘[A] “miscarriage of justice” should be declared only when the court, “after an
examination of the entire cause, including the evidence,” is of the “opinion” that it is
reasonably probable that a result more favorable to the appealing party would have been
reached in the absence of the error.’ [Citation.]” (Strouse, supra, 34 Cal.App.5th at
pp. 713-714.)

                                                8
A. Superseding Cause
              Lighthouse asserts a new trial is required because the trial court erred by
refusing to instruct the jury as to superseding cause. As an initial matter, superseding
cause is an affirmative defense to be proven by the defendant. (Arreola v. County of
Monterey (2002) 99 Cal.App.4th 722, 760.) An affirmative defense must be alleged in
the answer or it is waived. (See Quigley v. Garden Valley Fire Protection Dist. (2019)
7 Cal.5th 798, 807 [“objections a defendant might have on the merits—including an
objection that liability is barred by an affirmative defense—are ordinarily deemed
‘waived’ if the defendant does not raise them in its demurrer or answer to the
complaint”].) While this issue was likely waived by Lighthouse by failing to allege it as
an affirmative defense, we nevertheless reach the merits because Barbara had notice of
the issue at trial and the bulk of the parties’ briefing centers on this topic.
              Assuming Lighthouse did not waive its superseding cause defense, we
determine the trial court correctly found it inapplicable. Lighthouse correctly recites the
state of the law on superseding cause. “In general, if the risk of injury is reasonably
foreseeable, the defendant is liable. An independent intervening act is a superseding
cause relieving the actor of liability for his negligence only if the intervening act is highly
unusual or extraordinary and hence not reasonably foreseeable. [Citation.] Reasonable
foreseeability in this context is a question for the trier of fact.” (Cline v. Watkins (1977)
66 Cal.App.3d 174, 178.) In an action for wrongful death of an individual who has
committed suicide, the intentional act of suicide “is a superseding cause of harm and
relieves the original actor of liability unless such act was reasonably foreseeable or the
failure to foresee such act was a factor in the original negligence. [Citation.]” (Lucas v.
City of Long Beach (1976) 60 Cal.App.3d 341, 351 (Lucas).)
              In Lucas, mother brought a wrongful death action against the city for
suicide by her 17-year-old son, who was in police custody. (Lucas, supra, 60 Cal.App.3d
at p. 344.) While in his jail cell, the son constructed a noose and hung himself. (Id. at p.

                                               9
345.) State regulations required juveniles in custody to be checked once per hour, but the
officer on duty, failed to check the son for nearly three hours. (Ibid.) The jury
determined the officer’s “violation of the inspection regulation was negligent as was the
failure to summon medical care and these negligent omissions ‘caused’ the death, in that
inspection or medical care would ‘probably’ have prevented it.” (Id. at p. 347.) The jury
also found the son’s suicide was not reasonably foreseeable. (Ibid.)
              The Court of Appeal concluded Stephen’s action in fashioning the noose
was a deliberate act and therefore no evidence supported a finding that his suicide was
anything other than intentional. (Lucas, supra, 60 Cal.App.3d at p. 349.) It also
determined the officer’s negligent omissions did not cause “the mental condition which
prompted Stephen to do what he did.” (Ibid.) Stephen’s intentional act was thus a
superseding cause of harm unless it was reasonably foreseeable or the failure to foresee
the act was itself negligent. (Id. at p. 351.) Because the jury found Stephen’s death was
not foreseeable, his suicide was, as a matter of law, the “superseding and the legal cause
of his death.” (Ibid.)
              Lighthouse asserts because both Lucas and the present case involve the
intentional act of suicide, superseding cause is implicated here. Not so. In Lucas, the
appellate court concluded there was no evidence defendant was on notice Stephen was a
suicide risk and the jury in fact found his suicide was not foreseeable. As such, the Lucas
jury’s negligence finding could not have been premised on the decedent being a suicide
risk. The opposite is true in this case. The only possible basis for the jury’s negligence
finding here was that Green’s suicide was foreseeable to Lighthouse. This finding
rendered the superseding cause defense inapplicable.
              Lighthouse also argues because foreseeability is a question of fact and it
presented evidence the suicide was not foreseeable to Lighthouse, the superseding cause
instruction was warranted. We disagree. The jury necessarily rejected this evidence by
determining Lighthouse was negligent and its negligence was a cause of Green’s

                                            10
suicide. If the jury had agreed with Lighthouse that Green’s suicide was not foreseeable
to Lighthouse, it would have necessarily found that either Lighthouse was not negligent
or that its negligence was not a cause of the suicide.
               Since Barbara’s theory of negligence was necessarily predicated on
Lighthouse’s failure to take adequate precautions to prevent Green’s foreseeable suicide,
that suicide as a matter of law could not be a superseding cause. As correctly noted by
the trial court in refusing the proposed instruction, “I think this instruction would sort of
say that [Green’s] suicide is a superseding cause of [Green’s] suicide.” The suicide
cannot be a superseding cause as it was the foreseeable conduct that rendered
Lighthouse negligent.
               Case law endorses the principle that the very conduct forming the basis for
a plaintiff’s negligence claim cannot also be a superseding cause. (Lugtu v. California
Highway Patrol (2001) 26 Cal.4th 703, 725-726 [“It is well established that when a
defendant’s negligence is based upon his or her having exposed the plaintiff to an
unreasonable risk of harm from the actions of others, the occurrence of the type of
conduct against which the defendant had a duty to protect the plaintiff cannot properly
constitute a superseding cause that completely relieves the defendant of any
responsibility for the plaintiff’s injuries”].)
               Haft v. Lone Palm Hotel (1970) 3 Cal.3d 756 (Haft), is instructive. It
concerned a wrongful death action following the drowning deaths of a father and son in
defendants’ motel swimming pool. The Supreme Court rejected defendants’ assertion the
drownings were a ‘“superseding’” cause which ‘“broke the chain of proximate
causation’” flowing from the defendants’ negligence in failing to provide a lifeguard or
warning sign as drowning was the foreseeable risk to be protected against. (Id. at pp.
769-771.)
               The Supreme Court stated it appeared defendant was attempting to misuse
the superseding cause doctrine to escape all liability rather than consider the alleged

                                                  11
comparative fault of the father and son. (Haft, supra, 3 Cal.3d at p. 771.) It explained:
“defendants seek to obtain a like dispensation through the jury’s application (in reality,
misapplication) of the nebulous ‘superseding cause’ doctrine. This argument has no
more merit phrased in ‘superseding cause’ terms than it had in the context of ‘imputed
contributory negligence.’” (Ibid.)
                  Here, as in Haft, Green’s suicide could not have “broken the chain of
causation” since it was the very foreseeable risk that rendered Lighthouse’s conduct
negligent. Instead, Lighthouse could argue, which it did, Green’s conduct was a
contributing factor in causing Barbara’s harm. The issue is one of comparative fault, not
superseding cause. (See also Pappert v. San Diego Gas & Electric Co. (1982)
137 Cal.App.3d 205, 210-211 [death by electrocution precisely result expected when
person trimming tree exposed to high voltage and thus “there was no factual issue on
superseding cause for jury consideration and the trial court erred in presenting this issue
to the jury”].)
                  The jury here would have been able to reach the issue of superseding cause,
only after it first determined Lighthouse’s negligence in failing to protect against Green’s
foreseeable suicide. However, as explained above, that negligence finding necessarily
meant Green’s suicide could not have been a superseding cause. This was exactly what
the trial court sought to explain when it rejected Lighthouse’s requested instruction.
Indeed, Lighthouse does not suggest an alternative basis for the jury’s negligence finding.
                  Finally, Lighthouse references the reluctance of courts generally to
impose a duty to prevent a suicide absent a special relationship. It is difficult to
understand precisely what role this analysis plays in Lighthouse’s argument that a
superseding cause instruction should have been given. The jury instructions, including
those proposed by Lighthouse, were all premised upon an ordinary duty of care. There is
no indication Lighthouse objected to this cause of action in any way prior to trial. It was
only after the jury found Lighthouse liable for negligence that it began to argue Barbara

                                                12
was required to prove a special relationship. Notwithstanding the fact that Lighthouse
did not raise this issue before verdict, it contends this matter is not waived because
Barbara bore the burden of proof. We are not persuaded.
              ‘“As a general rule, theories not raised in the trial court cannot be asserted
for the first time on appeal; appealing parties must adhere to the theory (or theories) on
which their cases were tried. This rule is based on fairness—it would be unfair, both to
the trial court and the opposing litigants, to permit a change of theory on appeal.’
[Citation.]” (P&D Consultants, Inc. v. City of Carlsbad (2010) 190 Cal.App.4th 1332,
1344.) “Appellate courts are loath to reverse a judgment on grounds that the opposing
party did not have an opportunity to argue and the trial court did not have an opportunity
to consider. . . . Bait and switch on appeal not only subjects the parties to avoidable
expense, but also wreaks havoc on a judicial system too burdened to retry cases on
theories that could have been raised earlier.” (JRS Products, Inc. v. Matsushita Electric
Corp. of America (2004) 115 Cal.App.4th 168, 178.) Lighthouse is not entitled to sit on
its rights and only assert this claim in a motion for a new trial and on appeal. We find no
error.
B. Premises Liability
              Lighthouse contends the trial court erred by refusing to give its proposed
premises liability instructions supporting the theory it was not negligent in the
maintenance of its property and was not aware of the allegedly dangerous condition of
property. We disagree.
              “Broadly speaking, premises liability alleges a defendant property owner
allowed a dangerous condition on its property . . . .” (Delgado v. American Multi-
Cinema, Inc. (1999) 72 Cal.App.4th 1403, 1406, fn. 1.) A premises liability claim is
distinct from a negligence claim as it ““‘is grounded in the possession of the premises
and the attendant right to control and manage the premises.”’” (Kesner v. Superior Court
(2016) 1 Cal.5th 1132, 1158.) A defendant’s failure to specifically request that the jury

                                             13
be instructed according to a particular theory waives the issue on appeal.
(Conservatorship of Gregory (2000) 80 Cal.App.4th 514, 520-521.)
              “Under the doctrine of waiver, a party loses the right to appeal an issue
caused by affirmative conduct or by failing to take the proper steps at trial to avoid or
correct the error. [Citation.]” (Telles Transport, Inc. v. Workers’ Comp. Appeals Bd.
(2001) 92 Cal.App.4th 1159, 1167.) Accordingly, a party who acquiesces in the giving
of a jury instruction may not later appeal the giving of that instruction. (People v. Bolin
(1998) 18 Cal.4th 297, 326.)
              Barbara did not allege a claim for premises liability in her complaint. Nor
did she pursue such a theory at trial. Barbara did not present evidence or argument
Green’s death was caused by a defective or dangerous condition on Lighthouse’s
property. Thus, such an instruction would have been inappropriate.
              Furthermore, prior to closing arguments, Lighthouse acquiesced to the trial
court’s decision not to give the premises liability instructions, though it reserved the right
to raise the issue if premises liability was argued in Plaintiff’s closing argument. The
record is devoid of any request by Lighthouse for premises liability instructions at any
point after closing argument or before the jury rendered a verdict. Lighthouse contends
an objection made during closing argument preserved the issue for appeal. We disagree.
              The only objection Lighthouse identifies during closing argument includes
the following exchange: “[Plaintiffs’ trial counsel:] Here is the C.E.O.’s letter to
C.A.R.F. They need that C.A.R.F. accreditation so they can keep billing health insurance
companies. The C.E.O. says, ‘he was detoxed off of methadone.’ Not true. ‘He
unexpectedly jumped off the roof.’ Not true. ‘We cannot barricade access to the roof
because the fire department won’t allow us to.’ Also not true. [Defense’s trial counsel]:
This is improper argument from counsel. The Court: You may proceed.”
              This generalized objection is not tied to a premises liability claim. It
appears to be directed to the manner in which counsel was summarizing the impeachment

                                              14
evidence against Lighthouse’s C.E.O. There was nothing specific as to premises liability.
Viewed in context, Lighthouse’s single objection to the argument, without a follow up
request for a premises liability instruction, cannot be construed as an objection to
improper argument concerning premises liability. Lighthouse carries the burden of
presenting a sufficient record to establish that the claimed instructional errors were not
invited or waived, which it has failed to do. (Mayes v. Bryan (2006) 139 Cal.App.4th
1075, 1090.)
II. Rebuttal Expert Testimony
               Finally, Lighthouse argues a new trial is required in light of the trial court’s
admission of the rebuttal testimony of Andy Torres, which it contends constituted expert
opinion of a non-designated expert witness in violation of Code of Civil
Procedure section 2034.300. Lighthouse’s assertion lacks merit.
               “The decision to admit rebuttal evidence rests largely within the discretion
of the trial court and will not be disturbed on appeal in the absence of demonstrated abuse
of that discretion. [Citations.]” (People v. Harris (2005) 37 Cal.4th 310, 335.) “‘“The
appropriate test for abuse of discretion is whether the trial court exceeded the bounds of
reason.”’” (Tudor Ranches, Inc. v. State Comp. Ins. Fund (1998) 65 Cal.App.4th 1422,
1431.) The trial court may permit counsel to call a rebuttal witness to contradict
testimony on direct examination even where the rebuttal is impeachment on a collateral
fact. (People v. Morrison (2011) 199 Cal.App.4th 158, 163.)
               Lighthouse argues the trial court abused its discretion by overruling its
objection to Torres’ testimony on the ground it was improper rebuttal testimony by an
undisclosed expert. The record shows Torres’ brief rebuttal testimony was as a percipient
witness contradicting Lighthouse C.E.O. Salyer’s testimony in Lighthouse’s
case-in-chief. Salyer testified, in pertinent part, he spoke to someone at Anaheim
“building and safety” who told him according to the fire marshal he could not barricade
access to the roof. On cross-examination, Salyer specified he spoke with Torres at the

                                              15
fire department several months prior to trial and Torres told Salyer that Lighthouse could
not barricade access to the roof at the railing where Green accessed the roof. Salyer went
on, “But what he told me was--and he referred me to the state code. You cannot
barricade access to any roof because when--if and when there is a fire, they don’t know
where the hot spots are and they have to have free access to all points. Otherwise, it puts
their lives in danger.”
              Torres was called to impeach Salyer’s testimony on rebuttal. Torres, a fire
inspector for the City of Anaheim, contradicted Salyer’s testimony. Torres testified
nothing in the fire code would prohibit Lighthouse from barricading access to the roof at
the railing where Green accessed it. Lighthouse’s trial counsel did not seek to
cross-examine Torres.
              Lighthouse fails to demonstrate how the court abused its discretion.
Torres’s brief testimony impeached and rebutted the testimony of Salyer as a percipient
witness. Lighthouse’s reliance on Code of Civil Procedure section 2034.300 (pertaining
to expert witness testimony), is inapplicable. Furthermore, Lighthouse concedes the
parties’ joint witness list included Torres as a percipient witness. Lighthouse’s feigned
surprise about Torres as a rebuttal witness is unsupported by the record. We find no
error.




                                            16
                                     DISPOSITION
              The judgment is affirmed. Respondents shall recover their costs on appeal.




                                                O’LEARY, P. J.

WE CONCUR:



MOORE, J.



MARKS, J. *

*Judge of the Orange Superior Court, assigned by the Chief Justice pursuant to article VI,
section 6 of the California Constitution.




                                           17